Citation Nr: 1745438	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-27 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extra-schedular basis prior to May 15, 2015.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel





INTRODUCTION

The Veteran had active naval service from September 1963 to September 1972 and from November 2001 to June 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2015, the Veteran was afforded a video conference hearing.  A transcript of that hearing is associated with the claims file.  However, the Veterans Law Judge who presided over that hearing is no longer with the Board.  In a July 2017 letter, the Veteran was notified of that fact and offered the opportunity to have a hearing before a current member of the Board.  In a July 2017 response, the Veteran indicated that he did not wish to appear at another Board hearing and asked that his case be considered on the evidence of record.

This case was previously before the Board, most recently in October 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Prior to May 15, 2015, the Veteran's combined rating was 60 percent; however, there were exceptional factors present that precluded resulting from the Veteran's service-connected disabilities which precluded him from securing or following any form of substantially gainful employment consistent with his education and industrial background.   





CONCLUSION OF LAW

The criteria for an extra-schedular assignment of a TDIU prior to May 15, 2015, were met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment prior to May 15, 2015, the current effective date of his TDIU award.  Prior to May 15, 2015, the Veteran was service-connected for multiple disabilities with a combined rating of 60 percent or less.  Therefore, the Veteran did not meet the schedular criteria for assignment of a TDIU prior to May 15, 2015.  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU, the case may be referred to appropriate VA officials for consideration of assignment of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).

On his July 2010 application for a TDIU, the Veteran reported that he last worked full-time in September 2008, at which time he became too disabled to work.  At his May 2015 video conference hearing before the Board, he testified that he worked as a self-employed heavy equipment mechanic, welder, and fabricator and that he closed his business because he could no longer perform his work responsibilities due to his service-connected disabilities.  The record shows that the Veteran was self-employed at Manning Truck & Equipment Repair as a welder/mechanic from December 2003 to September 2008.  The Veteran reported that he has a high school education in addition to training in U.S. Navy Shipfitter "A" School as a metal worker, Welding "C" School as a certified welder, and Instructor "C" School.  He also reported that he has not tried to obtain employment since he became too disabled to work

The Veteran was provided VA spine, peripheral nerves, and urinary tract examinations in April 2013.  He reported acute back pain in 2003 with right sciatica that required surgery to remove the disc.  He had good results from surgery with improvement in pain, but several years later he had a recurrence of pain in his back and right leg.  He reported constant, daily back pain with numbness in both feet with a severe flare-up about once a year requiring medication as well as physical therapy.  The examiner noted the Veteran's prior diagnosis of degenerative arthritis of the lumbar spine as well as the 2003 discectomy.  On examination, the examiner indicated the Veteran did not have additional limitation in range of motion following repetitive-use testing, but did have functional loss and/or impairment in the form of less movement than normal and pain on movement.  Notably, the examiner opined that the Veteran's low back disability functionally impacted his ability to work, stating that the Veteran would not be able to work at a job involving use of his back.  With regard to the peripheral nerves disabilities, the examiner diagnosed bilateral lower extremity paralysis involving the peroneal nerves, noting the Veteran had numbness in both feet following his 2003 back surgery.  The examiner indicated the Veteran had mild constant pain in the lower extremities, and mild paresthesia and/or dysesthesias in the lower extremities.  With regard to his bladder dysfunction, the Veteran reported post micturition urinary leakage and urinary frequency after his back surgery in 2004.  He reported treatment by a urologist, who prescribed medication to treat his condition with moderate benefit.  On examination, the examiner stated the Veteran's disability did not require the use of absorbent material although his voiding dysfunction was found to cause urine leakage and increased urinary frequency with daytime voiding interval between 2 and 3 hours.

The Veteran testified at his May 2015 Board hearing that he was intermittently using absorbent pads to address his bladder dysfunction at the time of his April 2013 VA examination, with daily use beginning in May 2013.  As of the date of the hearing, the Veteran reported urinary frequency with daytime voiding interval between 1 and 2 hours with leakage, and nighttime intervals at 3 to 5 times per night.

At the May 2015 Board hearing, the Veteran was asked if he believed he was unemployable due to his service connected disabilities and he testified that he could never go back to the type of work he had done prior to retiring in 2008.  He added that, as part of coping with boredom, he considered attempting to find work at Home Depot, but that every job for which he would be qualified required heavy lifting and being on his feet for extended periods and his low back disability prohibited such activity.

The Board underscores that TDIU is appropriate where a Veteran is rendered unemployable due to the combined effects his service-connected disabilities.  In this case, the total impairment caused by the Veteran's service-connected thoracolumbar spine, bilateral leg paresthesias, and bladder dysfunction impeded the Veteran's ability to obtain and maintain employment consistent with his education and industrial experience prior to May 15, 2015.  Indeed, any such employment would entail physical labor, requiring the Veteran be on his feet for extended periods of time, and more importantly, the use of his back and the medical evidence of record clearly shows that the Veteran was precluded from such activity as a result of his service-connected disabilities.

Therefore, the Board finds that the symptoms of the Veteran's service-connected disabilities consistently produced an unusual disability picture which prevented his from obtaining and maintaining gainful employment consistent with his education and occupational history prior to May 15, 2015.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to the assignment of a TDIU pursuant to 38 C.F.R. § 4.16 (b) prior to May 15, 2015.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extraschedular TDIU prior to May 15, 2015 is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


